          Case 3:18-cr-00092-JBA Document 201 Filed 05/28/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

  UNITED STATES OF AMERICA,
                                                          Crim. No. 3:18cr092 (JBA)

          v.
                                                          May 28, 2021

  LEON VACCARELLI



           RULING DENYING DEFENDANT’S MOTION FOR RECONSIDERATION

       Defendant Vaccarelli seeks reconsideration of the Court’s Order dated January 26,

2021 granting his Motion for release from Custody Pending Appeal and/or to Extend his

Voluntary Surrender Date ([Doc. # 183]). Defendant’s grounds are that “[i]t appears that the

Court did not address [Defendant’s] arguments and request for stay pending appeal,”

conceding that the motion, couched in the disjunctive, was granted. Defendant’s Motion for

Reconsideration is untimely, see D. Conn. L. R. 7(c) (requiring motions for reconsideration to

be filed within seven days of the issuance of an order), and does not discuss “an intervening

change of controlling law, the availability of new evidence, or the need to correct a clear error

or prevent manifest injustice," Virgin Atlantic Airways, Ltd. v. Nat'l Mediation Bd., 956 F.2d

1245, 1255 (2d Cir. 1992). As such, Defendant’s motion for reconsideration [Doc. # 200] is

DENIED.



                                            IT IS SO ORDERED.

                                            ____________________/s/_______________________________

                                            Janet Bond Arterton, U.S.D.J.

                                 Dated at New Haven, Connecticut this 28th day of May 2021.
